DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and Terminal Disclaimer, filed on 7/19/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection under Non-statutory double patenting of claims 1-20 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 7/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10672589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Non Statutory double patent rejection of claims 1-20 has been overcomes with the terminal disclaimer. 

Referring to the claim 1  the closest prior art of record fails to teach or reasonably suggest that A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; a power supply configured to supply a voltage of a desired waveform to the part; and a controller configured to execute a process including a first control procedure in which a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value are periodically repeated, and the first voltage value is applied in a partial period in each cycle of a potential of the electrode, and the second voltage value is applied such that the first state and the second state are continuous. Hence, claims 1 and depending claims 2-12 are allowed.

Referring to the claim 13  the closest prior art of record fails to teach or reasonably suggest that A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; a radio-frequency power supply configured to supply a radio-frequency voltage 49/ 53having a frequency equal to or higher than a frequency of the voltage of the bias power of the desired waveform; and a controller configured to execute a process including a first control procedure in which the radio-frequency voltage is applied to the electrode so as to generate a predetermined phase difference with respect to a phase of the potential of the electrode.  Hence, claims 13 and depending claims 14-15 are allowed.

Referring to the claim 16 the closest prior art of record fails to teach or reasonably suggest that A control method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; and a power supply configured to supply a voltage of a desired waveform to the part, the control method comprising: periodically repeating a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value; and applying the first voltage value in a partial period in each cycle of a potential of 50/ 53the electrode, and applying the second voltage value such that the first state and the second state are continuous.  Hence, Claims 16 and depending claim 20 are allowed.  Hence, Claims 16 and depending claims 17-18 are allowed.
Referring to the claim 19 the closest prior art of record fails to teach or reasonably suggest that A control method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; and a power supply configured to supply a radio-frequency voltage having a frequency equal to a frequency of the voltage of the bias power of the desired waveform, the control method comprising: applying the radio-frequency voltage to the electrode and generating a predetermined phase difference with respect to a phase of the potential of the electrode.  Hence, Claim19 and depending claim 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed.

Terminal Disclaimer approved on 7/19/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        


/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/27/2021